August 22, 2019

VIA CM/ECF
Honorable Andrew Baxter
U.S. Magistrate Judge
United States District Court
Northern District of New York
James M. Hanley Federal Building & U.S. Courthouse
100 S. Clinton Street
Syracuse, NY 13261

        Re:      Filing Defendants’ Proposed Briefing Schedule and Stay of Discovery
                 RACER Trust et al. v. National Grid, et al.; Case No. 5:18-cv-01267-DNH-ATB

Dear Judge Baxter:

         In response to the Court’s August 1 order (Dkt No. 206), the 33 defendants (“Filing
Defendants”) listed at the end of this letter brief respectfully ask the Court to adopt a schedule
that allows for a decision on planned motions to dismiss the Amended Complaint before the stay
of discovery is lifted and to deny the Plaintiffs’ request to conduct sampling at this time. This
letter brief addresses the “first round of motions to dismiss” contemplated by the August 1 order.
Each Filing Defendant also reserves the right to bring a Rule 12(b) motion with respect to the
specific claims against it after a decision on the first round of motions to dismiss, if appropriate.
Motion to Dismiss
        Fact discovery should not proceed before a decision on the planned motions to dismiss
the Amended Complaint that will be based on jurisdictional issues and the Plaintiffs’ failure to
state timely and adequately pled claims with all of the necessary parties to a complete
adjudication. The main grounds for the first round of motions to dismiss are addressed below.
    1. Statute of Limitations
         The Revitalizing Auto Communities Environmental Response Trust and RACER
Properties LLC (collectively “RACER”) cannot assert a timely cost recovery claim under
Section 107 of CERCLA, 42 U.S.C. §9607. These actions must be commenced “within 6 years
after initiation of physical on-site construction of the remedial action.” (42 U.S.C. § 9613(g)(2)).
Here, the physical on-site construction of the remedy commenced by no later than 2004, meaning
that the statute of limitations expired by 2010 at the latest—eight years before this action was
filed. (See Amended Complaint (“AC”), Dkt No. 157 ¶ 130).
        Contribution claims by RACER under Section 113 of CERCLA, 42 U.S.C. § 9613, also
are time-barred. “No action for contribution for any response costs or damages may be
commenced more than 3 years after the date of judgment in any action under this chapter for
recovery of such costs or damages.” (42 U.S.C. § 9613(g)(3)). In this case, the date of judgment
is the date that the Environmental Response Trust Consent Decree and Settlement Agreement1

         1
           The Trust Consent Decree can be accessed on-line via the RACER Trust website at:
http://www.racertrust.org/files/RACERTrustFinalSettlementAgreement.pdf
Honorable Andrew Baxter
August 22, 2019
Page 2

(“Trust Consent Decree” or “TCD”) became effective—March 29, 2011—well over three years
prior to the filing of the initial complaint in 2018. (AC ¶ 9).
        RACER cannot assert that its time-barred claims are somehow resurrected by subsequent
developments such as the 2015 Consent Order attached as Exhibit C to the Amended Complaint.
Sections 107 and 113 of CERCLA are mutually exclusive remedies. U.S. v. Atlantic Research
Corp., 551 U.S. 128, 138-39 (2007). In the Second Circuit, only one remedy per site is allowed.
N.Y. State Elec. & Gas Corp. v. FirstEnergy Corp., 766 F.3d 212, 235-236 (2d Cir. 2014) (“One
Site-One Remedy” rule). Applying those rules here, all of RACER’s claims were time-barred by
no later than 2010 when it lost the ability to assert its CERCLA §107 cost recovery action.
       RACER’s state law claims suffer from the same timeliness defects as described in the
Status Report of Defendants General Electric Company and Lockheed Martin Corporation (Doc.
165) and the Status Report of Certain Defendants (Doc. 164).
   2. Failure to State a Valid Contribution Claim
        RACER can only state a contribution claim under CERCLA if it pays more than the fair
share of liability attributable to General Motors (“GM”) at the GM-IFG Syracuse Site (as defined
in the Trust Consent Decree). Asarco, LLC v. Union Pac. R.R. Co., No. 2:12-cv-00283-EJL,
2018 U.S. Dist. LEXIS 126370 at *24 (D. Idaho July 26, 2018) (contribution complaint for
cleanup costs dismissed because debtor in bankruptcy settlement did not overpay). RACER has
no authority to spend more than GM’s share of the remediation liability for the GM-IFG
Syracuse Site without first returning to the United States Bankruptcy Court. (TCD ¶¶ 39, 102).
As such, RACER cannot present a valid contribution claim without Bankruptcy Court
authorization to spend more than GM’s fair share of liability.
        The Trust Consent Decree settled GM’s responsibility for the GM-IFG Syracuse Site by
establishing funding for its cleanup. The Trust Consent Decree resolves the Proof of Claim filed
by the New York Department of Environmental Conservation (“DEC”) for the costs of
remediation of Operable Unit 2 (“OU-2”) of the GM-IFG Syracuse Site. (TCD ¶ 30; AC ¶ 27-
32). The Trust Consent Decree formed RACER as the vehicle for spending these remediation
settlement funds on OU-2, among other defined “Properties.” By definition, the available
remediation settlement funds represent GM’s minimum fair share of OU-2 cleanup
responsibility, and RACER has no right to contribution until RACER has spent more than the
available remediation settlement funds, which it is prohibited from doing by the Trust Consent
Decree without approval of the Bankruptcy Court.
       The funding for the remediation of OU-2 was set at $8.5 million, an amount that was
deemed adequate by DEC and the Bankruptcy Court to address GM’s liability for OU-2 (AC ¶¶
31-33, 37). DEC is now allegedly demanding that RACER expand the OU-2 remedy at a cost of
up to $93.5 million, a ten-fold increase in the costs. (AC ¶ 32). Neither the Court nor Filing
Defendants can confirm this allegation because DEC has not ordered RACER to take any action
beyond what is required by the Trust Consent Decree. RACER merely alleges that such action
was requested in recent negotiations with DEC, not that RACER has been ordered to perform,
entered into an agreement with DEC to perform or actually initiated such action. (AC ¶ 36).
       The Trust Consent Decree recognized that the funding specifically allocated to some sites
might ultimately prove inadequate and established a “cushion funding” account for those
Honorable Andrew Baxter
August 22, 2019
Page 3

instances, but cushion funding can only be obtained with Bankruptcy Court approval.
Specifically, the Bankruptcy Court can decide to increase funding “based on material
information, a material event, or a material condition on the property that was not reasonably
foreseeable at the time the Lead Agency…participated in the development of the funding with
respect to the Property.” (TCD ¶50) (emphasis added). RACER nonetheless asserts that its
funding is insufficient. (AC ¶ 41). Only the Bankruptcy Court can decide if this is true.
    3. Failure to Join Necessary Parties
        The Amended Complaint focuses “on land predominantly owned by New York State”
and DEC’s requests for additional cleanup on this state-owned land, yet the State of New York is
not a party to this action. (AC ¶¶ 7, 28-29, 32-33, 36, 38). RACER also complains that the
dredging of Ley Creek by Onondaga County significantly contributed to the alleged
contamination, but RACER failed to make Onondaga County a party to the action. (AC ¶¶ 10,
28, 35, 103-106, 399-403). EPLET, LLC also is not a party even though, as the Administrative
Trustee for RACER, it is the party empowered "to prosecute and defend lawsuits or
administrative actions or proceedings on behalf of [RACER]." (Environmental Response Trust
Agreement2 ¶ 4.3.10) (emphasis added).
        Any decision in this matter could, “as a practical matter impair or impede” the ability of
these entities to protect their interests. Fed. R. Civ. P. 19(a). For example, the determination
whether the cleanup budget for the site established by the Trust Consent Decree is insufficient is
a determination that affects the rights of the State of New York, DEC and EPLET (and can only
be made by the Bankruptcy Court). Vision En Analisis Y Estrategia, S.A. v. Andersen, 662 F.
App'x 29 (2d Cir. 2016) (case dismissed where absent parties’ interests would be practically
impeded). Plaintiffs’ failure to join several necessary and indispensable parties therefore also
warrants dismissal of the Amended Complaint.
    4. Proposed Schedule
         To prevent an undue burden on Filing Defendants, the schedule adopted by the Court
should (i) allow defendants to file a first round of motions to dismiss pursuant to Rule 12 and
(ii) stay any other obligations, including the preliminary discovery, site inspections, sampling,
and testing proposed by Plaintiffs, until after the motions to dismiss are decided. The following
proposed schedule for the first round of motions to dismiss implements this approach:

     DEADLINE                                                   ITEM
 Nov. 4, 2019             Motion(s) to Dismiss filed along with supporting briefs
 Jan. 6, 2020             Plaintiffs file response(s)
 Feb. 5, 2020             Defendants file reply(ies)
 60 days after final      Parties file proposed schedule(s) for Rule 12(b) motions, if any, on
 decision on              specific allegations against particular defendants and/or case
 Motions to Dismiss       management schedule(s) as appropriate for any remaining claims

         2
           The Environmental Response Trust Agreement can be accessed on-line via the RACER Trust website at:
https://www.racertrust.org/files/RACERTrust%20FINAL%20Trust%20Agreement.pdf.
Honorable Andrew Baxter
August 22, 2019
Page 4

Stay of Sampling and Discovery
        Plaintiffs seek permission to perform sediment and soil sampling in upstream and
downstream locations of Ley Creek (including its former pathway and channels) and its
tributaries, on property owned by defendants as well as properties of non-parties that RACER
chose not to name in this action (i.e., the State and County). See Dkt No. 205. The Court should
keep the stay of all fact discovery in effect until there is a decision on the first round of motions
to dismiss. The preceding summary of the main grounds for the planned motions to dismiss
demonstrates that (inter alia) this action was brought before RACER has any ability to pay more
than GM’s share of OU-2 remediation but too long after remediation of the GM-IFG Syracuse
Site began and without all necessary parties. Filing Defendants should not be required to spend
the significant time and resources needed to respond to fact discovery in these circumstances.
Phipps v. Gillani, Civil Action No. 9:10-CV-1588, 2012 U.S. Dist. LEXIS 10876 at *23-24
(N.D.N.Y. Jan. 5, 2012) (discovery stayed during motion to dismiss).
        In particular, Plaintiffs’ request to use Rule 34 to implement a costly and expansive
sampling program should be rejected outright. Only the Bankruptcy Court can approve sampling
outside the OU-2 area as originally defined in the Trust Consent Decree. RACER should not be
wasting its allegedly insufficient remediation funds on acts that may ultimately be deemed ultra
vires and/or unauthorized by the Bankruptcy Court.
         The cases cited by Plaintiffs do not require a different result. In Wehrle, the Plaintiff’s
request to conduct Rule 34 testing was made within the time for fact discovery established by the
court, not prior to the filing of a motion to dismiss. US v. Wehrle, 2010 WL 1708528 at *2
(W.D.N.Y April 27, 2010). Teer does not address the appropriate time in which Rule 34
discovery can be taken. Teer v. Law Engineering, 176 F.R.D. 206 (E.D.N.C. 1997) (denying a
motion to allow Defendant’s experts to observe Plaintiff’s expert’s testing on Plaintiff’s
property). Martin allowed testing prior to the start of litigation so that a likely defendant could
test cattle that the prospective plaintiff already tested and then sought to dispose. Martin v.
Reynolds Metals Corp., 297 F.2d 49, 52 (9th Cir. 1961).
         RACER does not need to conduct environmental sampling this year to preserve data. To
the extent Filing Defendants have any sampling data that are not already a public record at DEC
or EPA, Filing Defendants are aware of their obligation to preserve such information pending the
initiation of discovery. There is no suggestion by RACER that the environmental conditions at
the proposed sampling locations will change materially if it waits until after a decision on the
first round of motions to dismiss.
        Moreover, if the Filing Defendants are required to comment substantively on RACER’s
expansive sampling proposal, they will be forced to incur significant costs to retain technical
experts to determine if it is reasonably designed to provide relevant data. For example, the mere
presence of substances at the upstream sampling locations does not by itself establish any nexus
to the OU-2 contamination. Filing Defendants reserve the right to submit substantive comments
on RACER’s sampling proposal to the Court at a later date in the event this Court allows
Plaintiffs to proceed.
      Filing Defendants who own the relevant properties will also be forced to negotiate access
agreements and incur the substantial costs associated with analyzing split samples in
Honorable Andrew Baxter
August 22, 2019
Page 5

coordination with other Filing Defendants who may be prior owners or operators of the same
property. Similarly, Filing Defendants who are prior owners of the relevant properties may be
forced to negotiate access agreements with current owners of such properties who may have no
relationship with the current proceeding and also to incur the substantial costs associated with
analyzing split samples with such parties.
        These burdens and costs should not be imposed on the Filing Defendants at this stage of
the proceedings given the significant questions to be raised in the motions to dismiss. Undue
burden and expense provide sufficient cause to use Rule 26(c) to stay this effort until the motions
to dismiss are decided. Phipps, 2012 U.S. Dist. LEXIS 10876 at *23-24. In some cases, the
sampling proposed by Plaintiffs also may be duplicative of sampling data that already exist at a
particular location. In those instances, Filing Defendants may incur additional burdens in
evaluating whether Plaintiffs’ sampling proposal is adequately justified. See, e.g., Wehrle, 2010
WL 17085028, at *1.
        Plaintiffs’ suggestion that sampling should be expedited to occur later this year rings
especially hollow because their own actions have delayed the filing of motions to dismiss.
Plaintiffs waited one day short of three years after the October 27, 2015 Consent Order to bring
this action. Then, after the filing of their original complaint in October 2018, they immediately
suggested and then stipulated that responses would be delayed until April 2019. Plaintiffs then
filed the Amended Complaint that resulted in the response deadline being further extended until
after the status conference scheduled for September 4.
       Meanwhile, the Plaintiffs have not responded to informal requests from the Filing
Defendants for public documents that would help establish the basis for the complaint such as (1)
documents from DEC ordering or directing RACER to expand the OU-2 cleanup and (2) annual
budget submittals to DEC required by the Trust Consent Decree. The Plaintiffs also have not
responded to at least some requests for voluntary dismissal submitted by certain of the Filing
Defendants.
        For the reasons identified in this Letter Brief, Filing Defendants respectfully ask the
Court to adopt the proposed schedule for filing and briefing motion(s) to dismiss and to keep the
stay of discovery in effect.3

                                                          Respectfully Submitted,

                                                          Counsel for Each of the Filing Defendants on
                                                          the Attached List




         3
          As suggested by the Court’s August 1 order, Filing Defendants contacted counsel for the other parties for
their views on the proposed briefing schedule and stay of discovery. Plaintiffs do not support the proposed briefing
schedule, and Filing Defendants will confer with Plaintiffs about it prior to the status conference. Defendants
Amparit Industries, LLC and ONX 1, LLC agree with the Filing Defendants’ proposals. At this time, none of the
other defendants who are not Filing Defendants have expressed a view.
                            FILING DEFENDANTS

Defendant                          Counsel of Record

6181 Thompson Road, LLC            John T. Kolaga
                                   Rupp, Baase Law Firm - Buffalo Office
Thompson Corners, LLC              424 Main Street
                                   1600 Liberty Building
Thompson Lawn, LLC                 Buffalo, NY 14202-3616
                                   716-854-3400
Thompson NW, LLC                   716-332-0336 (fax)
                                   kolaga@ruppbaase.com


B&B Family Limited Partnership     Joseph R. Talarico, II
                                   Talarico Law Firm
                                   6832 East Genesee Street
                                   Fayetteville, NY 13066
                                   315-416-8875
                                   315-282-2777 (fax)
                                   jrt@talaricolawfirm.net


Bristol-Meyers Squibb Company      Adina D. Bingham
                                   Morgan, Lewis Law Firm - Philadelphia Office
                                   1701 Market Street
                                   Philadelphia, PA 19103
                                   215-963-5901
                                   adina.bingham@morganlewis.com

                                   Glen R. Stuart
                                   Morgan, Lewis Law Firm - Philadelphia Office
                                   1701 Market Street
                                   Philadelphia, PA 19103
                                   215-963-5883
                                   glen.stuart@morganlewis.com

                                   Bernard J. Garbutt, III
                                   Morgan, Lewis Law Firm
                                   101 Park Avenue
                                   New York, NY 10178
                                   212-309-6000
                                   Fax 212-309-6001 (fax)
                                   bernard.garbutt@morganlewis.com
Defendant                              Counsel of Record

C & S Engineers, Inc.                  Paul D. Sylvestri
                                       Harter, Secrest Law Firm - Rochester Office
Calocerinos and Spina                  1600 Bausch & Lomb Place
                                       Rochester, NY 14604-2711
                                       585-232-6500
                                       585-232-2152 (fax)
                                       psylvestri@hselaw.com

                                       Peter H. Abdella
                                       Harter, Secrest Law Firm - Rochester Office
                                       1600 Bausch & Lomb Place
                                       Rochester, NY 14604-2711
                                       585-232-6500
                                       585-232-2152 (fax)
                                       pabdella@hselaw.com


Carlyle Air Conditioning Company Inc   Elizabeth C. Barton
                                       Day, Pitney Law Firm - Hartford Office
Carrier Corporation                    242 Trumbull Street
                                       Hartford, CT 06103
United Technologies Corporation        860-275-0371
                                       860-275-0343 (fax)
                                       ecbarton@daypitney.com

                                       Kaitlin A. Canty
                                       Day, Pitney Law Firm - Hartford Office
                                       242 Trumbull Street
                                       Hartford, CT 06103
                                       860-275-0123
                                       860-275-0343 (fax)
                                       kcanty@daypitney.com

                                       Erick M. Sandler
                                       Day, Pitney Law Firm - Hartford Office
                                       242 Trumbull Street
                                       Hartford, CT 06103
                                       860-275-0100
                                       860-275-0343 (fax)
                                       emsandler@daypitney.com
Defendant                             Counsel of Record

Carrier Circle Business Complex LLC   Michael A. Fogel
                                      Brown Duke & Fogel, P.C.
North Midler Properties LLC           120 Madison Street, Suite 1620
                                      Syracuse, NY 13202
Syracuse Lepage LLC                   315-399-4343
                                      mfogel@bdflegal.com

                                      Patrick D. Donnelly
                                      Brown Duke & Fogel, P.C.
                                      120 Madison Street, Suite 1620
                                      Syracuse, NY 13202
                                      315-399-4343
                                      pdonnelly@bdflegal.com


Gardner Denver, Inc.                  Gary S. Bowitch
                                      Bowitch, Coffey Law Firm
                                      17 Elk Street
                                      Albany, NY 12207
                                      518-813-9500
                                      518-478-8800 (fax)
                                      bowitch@bcalbany.com


General Electric Company              Dean S. Sommer
                                      Young, Sommer Law Firm
                                      Executive Woods
                                      Five Palisades Drive
                                      Albany, NY 12205
                                      518-438-9907
                                      518-438-9914 (fax)
                                      dsommer@youngsommer.com

                                      Kristin Carter Rowe
                                      Young, Sommer Law Firm
                                      Executive Woods
                                      Five Palisades Drive
                                      Albany, NY 12205
                                      518-438-9907
                                      518-438-9914 (fax)
                                      krowe@youngsommer.com
Defendant                 Counsel of Record

Hauler’s Facility LLC     Talarico Law Firm
                          Joseph R. Talarico, II, of counsel
                          Edward A. O’Hara III Law Office
                          300 Crown Building
                          304 South Franklin Street
                          Syracuse, New York 13202
                          315-422-4742
                          315-478-6503 (Fax)
                          ward@eaohara.com
                          jrt@talaricolawfirl.net


Jagar Enterprises, Inc.   Linda E. Alario
                          203 Jasper St.
                          Syracuse, NY 13203
                          315-447-3442
                          lindaealario@twc.com


Lennox Industries Inc.    Charles T Wehland
                          Jones, Day Law Firm - Chicago Office
                          Suite 3500
                          77 West Wacker Drive
                          Chicago, IL 60601-1692
                          312-782-3939
                          ctwehland@jonesday.com

                          Michael J. Cohen
                          Jones, Day Law Firm - New York Office
                          250 Vesey Street
                          New York, NY 10281-1047
                          212-326-3873
                          mcohen@jonesday.com
Defendant                        Counsel of Record

Libbey Glass Inc.                Peter C. Trimarchi
                                 Nixon, Peabody Law Firm - Albany Office
Onondaga Pottery Company, Inc.   677 Broadway
                                 10th Floor
Syracuse China Company           Albany, NY 12207
                                 518-427-2671
                                 855-769-4931 (fax)
                                 ptrimarchi@nixonpeabody.com

                                 Andrew C. Rose
                                 Nixon, Peabody Law Firm - Albany Office
                                 677 Broadway
                                 10th Floor
                                 Albany, NY 12207
                                 518-427-2650
                                 866-947-0449 (fax)
                                 ACRose@nixonpeabody.com


Lockheed Martin Corporation      Steven T. Miano
                                 Hangley Aronchick Segal Pudlin & Schiller
                                 One Logan Square - 27th Floor
                                 Philadelphia, PA 19103
                                 215-496-7025
                                 215-568-0300 (fax)
                                 smiano@hangley.com

                                 Peter V Keays
                                 Hangley Aronchick Segal Pudlin & Schiller
                                 One Logan Square - 27th Floor
                                 Philadelphia, PA 19103
                                 215-496-7034
                                 215-568-0300 (fax)
                                 pkeays@hangley.com

                                 Robert A. Wiygul
                                 Hangley Aronchick Segal Pudlin & Schiller
                                 One Logan Square - 27th Floor
                                 Philadelphia, PA 19103
                                 215-496-7042
                                 215-568-0300 (fax)
                                 rwiygul@hangley.com
Defendant                          Counsel of Record

Magna Powertrain USA, Inc.         John Joseph Kuster
                                   Sidley, Austin Law Firm - NY Office
New Process Gear, Inc.             787 Seventh Avenue
                                   New York, NY 10019
                                   212-839-7336
                                   jkuster@sidley.com


Metalico New York, Inc.            Albert J. Millus, Jr.
                                   Hinman, Howard Law Firm - Binghamton
Metalico Syracuse Realty, Inc.     Office
                                   P.O. Box 5250
                                   80 Exchange Street
                                   700 Security Mutual Building
                                   Binghamton, NY 13902-5250
                                   607-231-6724
                                   amillus@hhk.com


National Grid USA                  Yvonne E. Hennessey
                                   Barclay Damon LLP - Albany Office
Niagara Mohawk Power Corporation   80 State Street
                                   Albany, NY 12207
                                   518-429-4293
                                   518-427-3472 (fax)
                                   yhennessey@barclaydamon.com


Nokia of America Corporation       Meaghan G. Boyd
                                   Alston, Bird Law Firm - Atlanta Office
Western Electric Company,          One Atlantic Center
Incorporated                       1201 West Peachtree Street
                                   Atlanta, GA 30309-3424
                                   404-881-7000
                                   meaghan.boyd@alston.com

                                   Geoffrey Cook Rathgeber
                                   Alston, Bird Law Firm - Atlanta Office
                                   One Atlantic Center
                                   1201 West Peachtree Street
                                   Atlanta, GA 30309-3424
                                   404-881-4974
                                   geoff.rathgeber@alston.com
Defendant                             Counsel of Record
                                      David Venderbush
                                      Alston, Bird Law Firm - NY Office
                                      90 Park Avenue
                                      New York, NY 10016-0387
                                      212-210-9532
                                      212-210-9444 (fax)
                                      david.venderbush@alston.com


Syracuse Deere Road Associates, LLC   Gregory M. Brown
                                      Brown Duke & Fogel, P.C.
                                      120 Madison Street, Suite 1620
                                      Syracuse, NY 13202
                                      315-399-4343
                                      gbrown@bdflegal.com


Telesector Resources Group, Inc       Philip H. Gitlen
                                      Whiteman Osterman & Hanna LLP
                                      One Commerce Plaza
                                      Suite 1900
                                      Albany, NY 12260
                                      518-487-7607
                                      518-487-7777 (fax)
                                      pgitlen@woh.com
